  Case 12-44460         Doc 45     Filed 11/02/18 Entered 11/02/18 09:10:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-44460
         KEITH PHILPOT SR
         YOLANDUS Y PHILPOT
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/08/2012.

         2) The plan was confirmed on 02/13/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/18/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2017.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,416.00.

         10) Amount of unsecured claims discharged without payment: $54,351.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-44460        Doc 45       Filed 11/02/18 Entered 11/02/18 09:10:02                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $31,546.00
       Less amount refunded to debtor                          $1,099.99

NET RECEIPTS:                                                                                    $30,446.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,325.96
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,825.96

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ACL LABORATORIES                 Unsecured         201.00        196.22           196.22          10.14        0.00
ACL LABORATORIES                 Unsecured            NA         204.75           204.75          10.58        0.00
ACL LABORATORIES                 Unsecured            NA          71.08            71.08           3.67        0.00
AMERICASH LOANS LLC              Unsecured            NA         103.74           103.74           5.36        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,000.00         341.60           341.60          17.65        0.00
COMMONWEALTH EDISON              Unsecured         575.00        550.07           550.07          28.42        0.00
DEPENDON COLLECTION SE           Unsecured         498.00           NA               NA            0.00        0.00
DEPENDON COLLECTION SE           Unsecured         281.00           NA               NA            0.00        0.00
DEPENDON COLLECTION SE           Unsecured         433.00           NA               NA            0.00        0.00
DEPENDON COLLECTION SE           Unsecured         517.00           NA               NA            0.00        0.00
EOS CCA                          Unsecured         167.00           NA               NA            0.00        0.00
FINGERHUT                        Unsecured         300.00           NA               NA            0.00        0.00
HERRON HALL                      Unsecured            NA       5,000.00         5,000.00        258.34         0.00
IL DEPT OF REVENUE               Unsecured            NA          61.30            61.30           3.17        0.00
IL DEPT OF REVENUE               Priority          391.00        331.55           331.55        331.55         0.00
ILLINOIS COLLECTION SVC          Unsecured      1,125.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,348.32         1,348.32          69.66        0.00
INTERNAL REVENUE SERVICE         Priority       7,358.00       8,469.28         8,469.28      8,469.28         0.00
MARION SUPERIOR COURT            Unsecured         218.00           NA               NA            0.00        0.00
MIDWEST SPINECARE                Unsecured      1,148.00            NA               NA            0.00        0.00
MRSI                             Unsecured         511.00           NA               NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         700.00           NA               NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured          57.00           NA               NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC      Secured           643.00           NA               NA            0.00        0.00
PREMIER BANK CARD                Unsecured         336.00        335.63           335.63          17.34        0.00
PREMIER BANK CARD                Unsecured            NA         561.93           561.93          29.03        0.00
PREMIER BANK CARD                Unsecured            NA         573.75           573.75          29.64        0.00
PREMIER BANK CARD                Unsecured            NA         349.88           349.88          18.08        0.00
REGIONAL ACCEPTANCE CORP         Unsecured         177.00           NA          1,575.55          81.40        0.00
REGIONAL ACCEPTANCE CORP         Secured       12,875.00     14,450.55        12,875.00      12,875.00    1,556.49
ST IL TOLLWAY AUTHORITY          Unsecured         200.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-44460        Doc 45     Filed 11/02/18 Entered 11/02/18 09:10:02                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
T-MOBILE/T-MOBILE USA INC      Unsecured      1,500.00           996.35        996.35          51.48        0.00
US DEPT OF EDUCATION           Unsecured      3,479.00         3,970.31      3,970.31           0.00        0.00
US DEPT OF EDUCATION           Unsecured     32,668.00       33,595.44     33,595.44       1,735.78         0.00
WEBBANK/FINGERHUT              Unsecured            NA           348.15        348.15          17.99        0.00
WOW CABLE SERVICES             Unsecured         400.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                  $0.00
      Mortgage Arrearage                                   $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                         $12,875.00           $12,875.00              $1,556.49
      All Other Secured                                    $0.00                $0.00                  $0.00
TOTAL SECURED:                                        $12,875.00           $12,875.00              $1,556.49

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $8,800.83          $8,800.83                  $0.00
TOTAL PRIORITY:                                           $8,800.83          $8,800.83                  $0.00

GENERAL UNSECURED PAYMENTS:                           $50,184.07             $2,387.73                  $0.00


Disbursements:

       Expenses of Administration                             $4,825.96
       Disbursements to Creditors                            $25,620.05

TOTAL DISBURSEMENTS :                                                                         $30,446.01




UST Form 101-13-FR-S (09/01/2009)
  Case 12-44460         Doc 45      Filed 11/02/18 Entered 11/02/18 09:10:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
